      Case 15-37840                 Doc 152            Filed 12/13/18 Entered 12/13/18 09:17:46                                     Desc Main
                                                        Document     Page 1 of 26



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 15-37840
                                                                       §
GENEX CORPORATION                                                      §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 11/05/2015. The
        undersigned trustee was appointed on 11/05/2015.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                          $685,490.36

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                  $0.00
                          Administrative expenses                                                                                 $70,067.84
                          Bank service fees                                                                                        $3,218.77
                          Other Payments to creditors                                                                            $535,511.30
                          Non-estate funds paid to 3rd Parties                                                                         $0.00
                          Exemptions paid to the debtor                                                                                $0.00
                          Other payments to the debtor                                                                                 $0.00

                          Leaving a balance on hand of1                                                                            $76,692.45

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
      Case 15-37840                 Doc 152            Filed 12/13/18 Entered 12/13/18 09:17:46                                     Desc Main
                                                        Document     Page 2 of 26
     6. The deadline for filing non-governmental claims in this case was 05/19/2016 and the deadline
        for filing government claims was 05/19/2016. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $37,524.52. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of
$37,524.52, for a total compensation of $37,524.522. In addition, the trustee received reimbursement
for reasonable and necessary expenses in the amount of $0.00, and now requests reimbursement for
expenses of $279.12, for total expenses of $279.12.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 11/05/2018                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                            Case 15-37840              Doc 152     Filed 12/13/18
                                                                                             FORM 1 Entered 12/13/18 09:17:46                                       Desc Main
                                                                                    Document      Page
                                                                         INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                    RECORD  26 REPORT                                                               Page No:    1              Exhibit A
                                                                                                     ASSET CASES

Case No.:                     15-37840                                                                                                                   Trustee Name:                                David Leibowitz
Case Name:                    GENEX CORPORATION                                                                                                          Date Filed (f) or Converted (c):             11/05/2015 (f)
For the Period Ending:        11/5/2018                                                                                                                  §341(a) Meeting Date:                        12/02/2015
                                                                                                                                                         Claims Bar Date:                             05/19/2016

                                  1                                             2                             3                                  4                         5                                         6

                         Asset Description                                   Petition/                 Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                   Unscheduled                (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                Value                          Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

 Ref. #
1       Amalgamated Bank - business checking account                                  $0.00                                    $0.00                                            $0.00                                            FA
        ending in 1033 for operating expenses
2       Amalgamated Bank - business checking account                                  $0.00                                    $0.00                                            $0.00                                            FA
        ending in 1141 for payroll
3       Accounts Receivable - See Exhibit A to the                           $1,951,187.89                          $1,951,187.89                                        $683,583.01                                             FA
        petition for list of companies, persons, and
        amounts due in account receivables.
4       MBE Certificate, City of Chicago                                              $0.00                                    $0.00                                            $0.00                                            FA
5       CMBDC certificate, Minority bas. cert., state of                              $0.00                                    $0.00                                            $0.00                                            FA
        Wisconsin
6       2003 Ford E150 van, 215,000 miles, fair                                     $915.00                               $915.00                                               $0.00                                            FA
        condition
7       2009 Chevrolet E1500 van, approx 81,000 miles                           $10,284.00                             $10,284.00                                          $1,500.00                                             FA
Asset Notes:    Actual model is 2009 Chevrolet HHR - Depressed value due to steering problems, body damage, rust, and an accident indicator on the CARFAX Report; sale approved by order dated
                03/16/2016 (dkt #82).
8       Computers, desks, chairs, printers, fax machines,                     $7,000.00                             $7,000.00                                             $0.00                                                  FA
        telephone equipment
9       Electrical equipment including drills, saws, wire,                      $40,000.00                             $40,000.00                                               $0.00                                            FA
        pipe, and light fixtures
Asset Notes:     Former employees allegedly removed significant amounts of tools and equipment from premises immediately upon hearing about bankruptcy. Despite demand letter sent to former employees
                 immediately upon case assignment, Trustee was unable to recover the property, most or all of which was subject in any event to the lien held by Amalgamated Bank.
10      2010 Ford van, Vehicle Identification                  (u)                  $0.00                               $5,000.00                                              $0.00                                             FA
        #1FTNE2EL5AD04206 Purchased 9/25/10
        Current mileage 60,000
Asset Notes:     Updated per amended schedule B filed 12/4/15 (dkt #33). Despite default judgment (in adv. no. 16 A 00013) ordering turnover of van, as well as Trustee's subsequent efforts to implement
                 same, Trustee has been unable to recover the van or its value.
11      Refund of Balance - Home Depot account                   (u)                $0.00                               $407.35                                               $407.35                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                    Gross Value of Remaining Assets
                                                                              $2,009,386.89                         $2,014,794.24                                        $685,490.36                                        $0.00
                                         Case 15-37840       Doc 152   Filed 12/13/18
                                                                                 FORM 1 Entered 12/13/18 09:17:46                             Desc Main
                                                                        Document      Page
                                                             INDIVIDUAL ESTATE PROPERTY    4 of AND
                                                                                        RECORD  26 REPORT                                                     Page No:    2              Exhibit A
                                                                                    ASSET CASES

Case No.:                  15-37840                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                 GENEX CORPORATION                                                                                        Date Filed (f) or Converted (c):            11/05/2015 (f)
For the Period Ending:     11/5/2018                                                                                                §341(a) Meeting Date:                       12/02/2015
                                                                                                                                    Claims Bar Date:                            05/19/2016

                               1                                  2                          3                              4                        5                                         6

                       Asset Description                        Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                        Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                     Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)




Initial Projected Date Of Final Report (TFR):   12/31/2018                  Current Projected Date Of Final Report (TFR):                                /s/ DAVID LEIBOWITZ
                                                                                                                                                         DAVID LEIBOWITZ
                                             Case 15-37840           Doc 152  Filed 12/13/18
                                                                                        FORMEntered
                                                                                                2       12/13/18 09:17:46                          Desc Main
                                                                                                                                                           Page No: 1                  Exhibit B
                                                                               Document       Page 5 of 26
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-37840                                                                                       Trustee Name:                      David Leibowitz
 Case Name:                        GENEX CORPORATION                                                                              Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2813                                                                                     Checking Acct #:                  ******4001
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                    Genex Corporation, Debtor
For Period Beginning:              11/5/2015                                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/5/2018                                                                                      Separate bond (if applicable):

       1                2                                   3                                            4                                              5               6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                         Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                         Received From                                                                Tran Code            $                $


02/25/2016            (3)      All-Bry Construction Co                   Account Receivable - All-Bry Construction Co - Orozco     1121-000             $392.64                                     $392.64
02/29/2016                     Green Bank                                Bank Service Fee                                          2600-000                                   $0.08                 $392.56
03/22/2016            (3)      K. R. Miller Contractors, Inc.            Account Receivable - K. R. Miller Contractors, Inc. -     1121-000          $13,348.20                                 $13,740.76
                                                                         Grant Park BMX/Skate Park
03/28/2016            (7)      W.O.C, Inc.                               Sale of Chevy HHR Van                                     1129-000           $1,500.00                                 $15,240.76
03/31/2016                     Green Bank                                Bank Service Fee                                          2600-000                                   $7.12             $15,233.64
04/29/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $24.58              $15,209.06
05/03/2016            (3)      Kay and Associates                        Account Receivable - Kay and Associates                   1121-000           $2,835.00                                 $18,044.06
05/31/2016            (3)      Kay and Associates                        Account Receivable - Kay and Associates                   1121-000           $2,216.25                                 $20,260.31
                                                                         KYTL-02 4/1/2016
05/31/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $27.88              $20,232.43
06/30/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $31.59              $20,200.84
07/29/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $32.59              $20,168.25
08/31/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $32.54              $20,135.71
09/30/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $33.54              $20,102.17
10/07/2016            (11)     Citibank NA                               Refund of Balance - Home Depot Account                    1290-000             $407.35                                 $20,509.52
10/17/2016            (3)      Concourse Hotel                           Account Receivable - Concourse Hotel - Madison            1121-000             $270.00                                 $20,779.52
                                                                         Concourse
10/31/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $30.96              $20,748.56
11/07/2016           3001      Laurie and Brennan                        Payment of Retainer to Laurie & Brennan - docket #110     3210-600                             $10,000.00              $10,748.56
11/30/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $23.55              $10,725.01
12/07/2016            (3)      HUB Parking Technology USA, Inc.          Account Receivable - Hub Parking settlement - docket      1121-000          $16,000.00                                 $26,725.01
                                                                         #108
12/07/2016            (3)      Kay and Associates                        Account Receivable - Kay and Associates - Nettlehorest    1121-000             $348.75                                 $27,073.76
12/07/2016            (3)      Laurie & Brennan                          Account Receivable - Wight Settlement Part 1 of 3 -       1121-000         $171,254.13                              $198,327.89
                                                                         Global Settlement of G & A Kedzie Senior Center, John
                                                                         Hancock HS, and Al Raby School




                                                                                                                                  SUBTOTALS          $208,572.32        $10,244.43
                                             Case 15-37840                 Doc 152  Filed 12/13/18
                                                                                              FORMEntered
                                                                                                      2       12/13/18 09:17:46                            Desc Main
                                                                                                                                                                   Page No: 2                  Exhibit B
                                                                                     Document       Page 6 of 26
                                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-37840                                                                                               Trustee Name:                      David Leibowitz
 Case Name:                        GENEX CORPORATION                                                                                      Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2813                                                                                             Checking Acct #:                  ******4001
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                    Genex Corporation, Debtor
For Period Beginning:              11/5/2015                                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/5/2018                                                                                              Separate bond (if applicable):

       1                2                                    3                                                 4                                                5               6                       7

   Transaction       Check /                               Paid to/                   Description of Transaction                           Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                            Received From                                                                     Tran Code            $                $


12/09/2016            (3)      Clerk of Circuit Court Cook County              Account Receivable - Wight Settlement Part 2 of 3 -         1121-000         $292,334.75                              $490,662.64
                                                                               Global Settlement of G & A Kedzie Senior Center, John
                                                                               Hancock HS, and Al Raby School
12/09/2016            (3)      Dorothy Brown - Clerk of Circuit Court          Account Receivable - Wight Settlement Part 3 of 3 -         1121-000          $61,476.48                              $552,139.12
                                                                               Global Settlement of G & A Kedzie Senior Center, John
                                                                               Hancock HS, and Al Raby School
12/12/2016           3002      Active Electrical Supply Company                Mechanic's Lien Settlement - Wight/Kedzie (Active           4220-000                             $120,000.00          $432,139.12
                                                                               Electrical Supply Company) - docket #112
12/12/2016           3003      Consolidated Electrical Distributors Inc.       Mechanic's Lien Settlement - Wight/Kedzie (CED) -           4220-000                              $30,000.00          $402,139.12
                                                                               docket #112
12/12/2016           3004      Raptor Industries, Inc.                         [VOID - Change Payee] - Mechanic's Lien Settlement -        4220-003                              $11,000.00          $391,139.12
                                                                               Wight/Kedzie (Raptor) - docket #112
12/12/2016           3005      Interstate Electronics Company                  Mechanic's Lien Settlement - Wight/Kedzie (Interstate       4220-000                              $15,000.00          $376,139.12
                                                                               Electronics) - docket #112
12/22/2016           3004      VOID: Raptor Industries, Inc.                   [VOID - Change Payee] - Mechanic's Lien Settlement -        4220-003                             ($11,000.00)         $387,139.12
                                                                               Wight/Kedzie (Raptor) - docket #112
12/22/2016           3006      Raptor Industries, Inc. and                     [Paid to Raptor and Christopher Kreid & Assoc.]             4220-000                              $11,000.00          $376,139.12
                                                                               Mechanic's Lien Settlement - Wight/Kedzie (Raptor) -
                                                                               docket #112
12/22/2016           3007      Interstate Electronics                          Mechanic's Lien Settlement - Wight/Hancock (Interstate      4220-000                              $45,000.00          $331,139.12
                                                                               Electronics) - docket #112
12/22/2016           3008      Peak Electric Inc.                              Mechanic's Lien Settlement - Wight/Hancock (Peak            4220-000                              $11,500.00          $319,639.12
                                                                               Electric, Inc.) - docket #112
12/22/2016           3009      Phoenix Business Solutions, LLC                 Mechanic's Lien Settlement - Wight/Hancock (Phoenix) -      4220-000                              $50,000.00          $269,639.12
                                                                               docket #112
12/23/2016            (3)      SP+ (Standard Parking)                          Account Receivable - SP Plus Settlement - O'Hare &          1121-000          $32,287.07                              $301,926.19
                                                                               Midway Subcontracts - docket #122
12/27/2016                     Transfer To: #*********4002                     Contribution to GUC fund from funds collected as of         9999-000                              $20,501.89          $281,424.30
                                                                               12/27/2016 - per cash collateral order filed May 4, 2016
                                                                               (dkt #95)


                                                                                                                                          SUBTOTALS          $386,098.30       $303,001.89
                                             Case 15-37840           Doc 152  Filed 12/13/18
                                                                                        FORMEntered
                                                                                                2       12/13/18 09:17:46                           Desc Main
                                                                                                                                                            Page No: 3                   Exhibit B
                                                                               Document       Page 7 of 26
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-37840                                                                                        Trustee Name:                      David Leibowitz
 Case Name:                        GENEX CORPORATION                                                                               Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2813                                                                                      Checking Acct #:                  ******4001
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                    Genex Corporation, Debtor
For Period Beginning:              11/5/2015                                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/5/2018                                                                                       Separate bond (if applicable):

       1                2                                    3                                           4                                               5               6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                          Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                                 Tran Code            $                $


12/27/2016           3010      Laurie & Brennan LLP                      Payment to Laurie & Brennan - First Interim Fee App -      3210-600                              $45,000.00           $236,424.30
                                                                         docket #115 (net of contribution to GUC fund, per cash
                                                                         collateral order - docket #95)
12/27/2016           3011      Amalgamated Bank of Chicago               Payment of portion of secured claim per cash collateral    4210-000                             $228,011.30              $8,413.00
                                                                         order (docket #95) and order authorizing payment
                                                                         (docket #123)
12/28/2016            (3)      Chicago Housing Authority                 Account Receivable - Chicago Housing Authority -           1121-000          $32,888.49                                 $41,301.49
                                                                         Pan-Oceanic Engineering
12/30/2016                     Green Bank                                Bank Service Fee                                           2600-000                                  $502.70            $40,798.79
01/30/2017            (3)      Burling Builders                          Account Receivable - settlement re ComEd project, per      1121-000          $50,000.00                                 $90,798.79
                                                                         order dated 12/21/2016 (dkt #121)
01/31/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $113.26            $90,685.53
02/09/2017           3012      International Sureties, Ltd               2017 Bond Payment (VOID - amount incorrect)                2300-003                                  $127.61            $90,557.92
02/09/2017           3012      VOID: International Sureties, Ltd         Void of Check# 3012                                        2300-003                                 ($127.61)           $90,685.53
02/09/2017           3013      International Sureties, Ltd               2017 Bond Payment (Bond #016073584)                        2300-000                                   $42.46            $90,643.07
02/28/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $132.14            $90,510.93
03/31/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $155.48            $90,355.45
04/28/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $131.69            $90,223.76
05/18/2017            (3)      IHC Construction Companies LLC            Account receivable - IHC - settlement re Oriole project    1121-000           $5,000.00                                 $95,223.76
                                                                         (per dkt #133)
05/31/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $148.97            $95,074.79
06/15/2017           3014      BHARATI BELANI                            Payment of secured claim pursuant to settlement order      4210-000                              $25,000.00             $70,074.79
                                                                         dated 06/08/2017 (dkt #137)
06/23/2017                     Transfer To: #*********4002               Contribution to GUC Fund pursuant to cash collateral       9999-000                                 $2,831.44           $67,243.35
                                                                         order filed May 4, 2016 (dkt #95)
06/23/2017           3015      Laurie and Brennan                        Payment of attorney's fees per court order dated           3210-600                              $15,000.00             $52,243.35
                                                                         11/30/2016 (dkt #115) (net of contribution to GUC Fund,
                                                                         per cash collateral order, dkt #95)
06/23/2017           3016      Laurie and Brennan                        duplicate voided                                           3210-603                              $15,000.00             $37,243.35
06/26/2017           3016      VOID: Laurie and Brennan                  duplicate check voided                                     3210-603                             ($15,000.00)            $52,243.35
                                                                                                                                   SUBTOTALS          $87,888.49        $317,069.44
                                             Case 15-37840           Doc 152  Filed 12/13/18
                                                                                        FORMEntered
                                                                                                2       12/13/18 09:17:46         Desc Main
                                                                                                                                          Page No: 4                   Exhibit B
                                                                               Document       Page 8 of 26
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-37840                                                                      Trustee Name:                      David Leibowitz
 Case Name:                        GENEX CORPORATION                                                             Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2813                                                                    Checking Acct #:                  ******4001
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                    Genex Corporation, Debtor
For Period Beginning:              11/5/2015                                                                     Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/5/2018                                                                     Separate bond (if applicable):

       1                2                                    3                                           4                            5                6                       7

   Transaction       Check /                            Paid to/                Description of Transaction        Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                               Tran Code            $                $


06/30/2017                     Green Bank                                Bank Service Fee                         2600-000                                  $156.89            $52,086.46
07/31/2017                     Green Bank                                Bank Service Fee                         2600-000                                    $82.79           $52,003.67
08/31/2017                     Green Bank                                Bank Service Fee                         2600-000                                    $83.91           $51,919.76
09/29/2017                     Green Bank                                Bank Service Fee                         2600-000                                    $83.78           $51,835.98
10/31/2017                     Green Bank                                Bank Service Fee                         2600-000                                    $80.94           $51,755.04
11/30/2017                     Green Bank                                Bank Service Fee                         2600-000                                    $80.82           $51,674.22
12/29/2017                     Green Bank                                Bank Service Fee                         2600-000                                    $83.38           $51,590.84
01/31/2018                     Green Bank                                Bank Service Fee                         2600-000                                    $83.25           $51,507.59
02/07/2018           3017      International Sureties, Ltd               2018 Bond Payment (Bond# 016073584)      2300-000                                    $25.38           $51,482.21
02/28/2018                     Green Bank                                Bank Service Fee                         2600-000                                    $75.07           $51,407.14
03/22/2018            (3)      Advocate Health Care                      Account Receivable - Advocate            1121-000          $1,881.25                                  $53,288.39
03/22/2018            (3)      Advocate Health Care                      Account Receivable - Advocate            1121-000          $1,050.00                                  $54,338.39
03/30/2018                     Green Bank                                Bank Service Fee                         2600-000                                    $86.99           $54,251.40
04/30/2018                     Green Bank                                Bank Service Fee                         2600-000                                    $81.89           $54,169.51
05/31/2018                     Green Bank                                Bank Service Fee                         2600-000                                    $87.41           $54,082.10
06/29/2018                     Green Bank                                Bank Service Fee                         2600-000                                    $87.27           $53,994.83




                                                                                                                SUBTOTALS            $2,931.25             $1,179.77
                                           Case 15-37840          Doc 152  Filed 12/13/18
                                                                                     FORMEntered
                                                                                             2       12/13/18 09:17:46                               Desc Main
                                                                                                                                                             Page No: 5                     Exhibit B
                                                                            Document       Page 9 of 26
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          15-37840                                                                                          Trustee Name:                         David Leibowitz
Case Name:                        GENEX CORPORATION                                                                                 Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***2813                                                                                        Checking Acct #:                      ******4001
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        Genex Corporation, Debtor
For Period Beginning:             11/5/2015                                                                                         Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/5/2018                                                                                         Separate bond (if applicable):

      1                 2                                3                                           4                                                    5                   6                       7

  Transaction        Check /                         Paid to/                Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                     Tran Code            $                   $


                                                                                       TOTALS:                                                         $685,490.36           $631,495.53              $53,994.83
                                                                                           Less: Bank transfers/CDs                                          $0.00            $23,333.33
                                                                                       Subtotal                                                        $685,490.36           $608,162.20
                                                                                           Less: Payments to debtors                                         $0.00                 $0.00
                                                                                       Net                                                             $685,490.36           $608,162.20



                     For the period of 11/5/2015 to 11/5/2018                                                    For the entire history of the account between 02/25/2016 to 11/5/2018

                     Total Compensable Receipts:                      $685,490.36                                Total Compensable Receipts:                               $685,490.36
                     Total Non-Compensable Receipts:                        $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $685,490.36                                Total Comp/Non Comp Receipts:                             $685,490.36
                     Total Internal/Transfer Receipts:                      $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $608,162.20                                Total Compensable Disbursements:                          $608,162.20
                     Total Non-Compensable Disbursements:                   $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $608,162.20                                Total Comp/Non Comp Disbursements:                        $608,162.20
                     Total Internal/Transfer Disbursements:            $23,333.33                                Total Internal/Transfer Disbursements:                     $23,333.33
                                            Case 15-37840        Doc 152  Filed 12/13/18
                                                                                    FORMEntered
                                                                                            2        12/13/18 09:17:46                        Desc Main
                                                                                                                                                      Page No: 6                  Exhibit B
                                                                           Document      Page  10 of 26
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         15-37840                                                                                   Trustee Name:                      David Leibowitz
 Case Name:                       GENEX CORPORATION                                                                          Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***2813                                                                                 Checking Acct #:                  ******4002
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                     Unsecured Creditors Carveout
                                                                                                                                                                Account
For Period Beginning:             11/5/2015                                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                11/5/2018                                                                                  Separate bond (if applicable):

       1                2                               3                                           4                                              5               6                      7

   Transaction       Check /                        Paid to/                Description of Transaction                        Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                     Received From                                                               Tran Code            $                $


12/27/2016                     Transfer From: #*********4001         Contribution to unsecured creditors' fund from moneys    9999-000          $20,501.89                                $20,501.89
                                                                     collected as of 12/27/2016, pursuant to carve-out
                                                                     provisions of cash collateral order (dkt #95)
12/30/2016                     Green Bank                            Bank Service Fee                                         2600-000                                   $5.33            $20,496.56
01/31/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $33.07            $20,463.49
02/28/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $29.82            $20,433.67
03/31/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $35.10            $20,398.57
04/28/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $29.73            $20,368.84
05/31/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $32.86            $20,335.98
06/23/2017                     Transfer From: #*********4001         Contribution to GUC Fund pursuant to terms of cash       9999-000           $2,831.44                                $23,167.42
                                                                     collateral order (dkt #95)
06/30/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $35.34            $23,132.08
07/31/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $34.91            $23,097.17
08/31/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $37.27            $23,059.90
09/29/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $37.21            $23,022.69
10/31/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $35.95            $22,986.74
11/30/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $35.89            $22,950.85
12/29/2017                     Green Bank                            Bank Service Fee                                         2600-000                                  $37.03            $22,913.82
01/31/2018                     Green Bank                            Bank Service Fee                                         2600-000                                  $36.97            $22,876.85
02/28/2018                     Green Bank                            Bank Service Fee                                         2600-000                                  $33.34            $22,843.51
03/30/2018                     Green Bank                            Bank Service Fee                                         2600-000                                  $38.05            $22,805.46
04/30/2018                     Green Bank                            Bank Service Fee                                         2600-000                                  $34.42            $22,771.04
05/31/2018                     Green Bank                            Bank Service Fee                                         2600-000                                  $36.74            $22,734.30
06/29/2018                     Green Bank                            Bank Service Fee                                         2600-000                                  $36.68            $22,697.62




                                                                                                                             SUBTOTALS          $23,333.33             $635.71
                                           Case 15-37840          Doc 152  Filed 12/13/18
                                                                                     FORMEntered
                                                                                             2        12/13/18 09:17:46                             Desc Main
                                                                                                                                                            Page No: 7                     Exhibit B
                                                                            Document      Page  11 of 26
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          15-37840                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        GENEX CORPORATION                                                                                Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***2813                                                                                       Checking Acct #:                      ******4002
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        Unsecured Creditors Carveout
                                                                                                                                                                         Account
For Period Beginning:             11/5/2015                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/5/2018                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                     7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $23,333.33              $635.71           $22,697.62
                                                                                          Less: Bank transfers/CDs                                       $23,333.33                $0.00
                                                                                      Subtotal                                                                $0.00              $635.71
                                                                                          Less: Payments to debtors                                           $0.00                $0.00
                                                                                      Net                                                                     $0.00              $635.71



                     For the period of 11/5/2015 to 11/5/2018                                                   For the entire history of the account between 12/27/2016 to 11/5/2018

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                     $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                   $0.00
                     Total Internal/Transfer Receipts:                $23,333.33                                Total Internal/Transfer Receipts:                          $23,333.33


                     Total Compensable Disbursements:                   $635.71                                 Total Compensable Disbursements:                              $635.71
                     Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                 $635.71                                 Total Comp/Non Comp Disbursements:                            $635.71
                     Total Internal/Transfer Disbursements:               $0.00                                 Total Internal/Transfer Disbursements:                          $0.00
                                           Case 15-37840          Doc 152  Filed 12/13/18
                                                                                     FORMEntered
                                                                                             2        12/13/18 09:17:46                       Desc Main
                                                                                                                                                      Page No: 8                     Exhibit B
                                                                            Document      Page  12 of 26
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         15-37840                                                                                    Trustee Name:                         David Leibowitz
Case Name:                       GENEX CORPORATION                                                                           Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***2813                                                                                  Checking Acct #:                      ******4002
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        Unsecured Creditors Carveout
                                                                                                                                                                   Account
For Period Beginning:            11/5/2015                                                                                   Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/5/2018                                                                                   Separate bond (if applicable):

      1                 2                                3                                           4                                             5                   6                     7

  Transaction        Check /                         Paid to/                Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET              ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $685,490.36           $608,797.91              $76,692.45




                     For the period of 11/5/2015 to 11/5/2018                                             For the entire history of the case between 11/05/2015 to 11/5/2018

                     Total Compensable Receipts:                      $685,490.36                         Total Compensable Receipts:                               $685,490.36
                     Total Non-Compensable Receipts:                        $0.00                         Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $685,490.36                         Total Comp/Non Comp Receipts:                             $685,490.36
                     Total Internal/Transfer Receipts:                 $23,333.33                         Total Internal/Transfer Receipts:                          $23,333.33


                     Total Compensable Disbursements:                 $608,797.91                         Total Compensable Disbursements:                          $608,797.91
                     Total Non-Compensable Disbursements:                   $0.00                         Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $608,797.91                         Total Comp/Non Comp Disbursements:                        $608,797.91
                     Total Internal/Transfer Disbursements:            $23,333.33                         Total Internal/Transfer Disbursements:                     $23,333.33




                                                                                                                          /s/ DAVID LEIBOWITZ
                                                                                                                          DAVID LEIBOWITZ
                                                               CLAIM ANALYSISEntered
                                                                              REPORT 12/13/18 09:17:46                     Page No:         1
                   Case 15-37840           Doc 152         Filed 12/13/18                                           Desc Main
                                                           Document      Page 13 of 26                                          Exhibit C

Case No.            15-37840                                                                                          Trustee Name: David Leibowitz
Case Name:          GENEX CORPORATION                                                                                                 Date: 11/5/2018
Claims Bar Date:    05/19/2016

 Claim        Creditor Name           Claim       Claim      Uniform    Amount        Amount          Interest        Tax                   Net
  No.:                                Class       Status      Tran      Allowed        Paid                                          Remaining
                                                              Code                                                                     Balance

         DAVID P. LEIBOWITZ       Trustee        Allowed     2100-000    $37,524.52           $0.00         $0.00           $0.00            $37,524.52
                                  Compensatio
                                  n
         53 West Jackson
         Boulevard, Suite 1115
         Chicago IL 60604
         DAVID P. LEIBOWITZ       Trustee        Allowed     2200-000       $279.12           $0.00         $0.00           $0.00                 $279.12
                                  Expenses
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
         OFFICE OF THE            Clerk of the   Allowed     2700-000       $700.00           $0.00         $0.00           $0.00                 $700.00
         CLERK UNITED             Court Costs
         STATES                   (includes
         BANKRUPTCY               adversary
         COURT                    and other
                                  filing fees)
         219 S. Dearborn Street
         Suite 713
         Chicago IL 60604
Claim Notes: Docket #142
         LAKELAW                  Attorney for   Allowed     3120-000     $1,213.71           $0.00         $0.00           $0.00               $1,213.71
                                  Trustee
                                  Expenses
                                  (Trustee
                                  Firm)
          53 West Jackson
         Boulevard
         Suite 1115
         Chicago IL 60604
         LAKELAW                  Attorney for   Allowed     3110-000     $5,000.00           $0.00         $0.00           $0.00               $5,000.00
                                  Trustee Fees
                                  (Trustee
                                  Firm)
         53 West Jackson
         Boulevard
         Suite 1115
         Chicago IL 60604
         LAURIE AND               Special        Allowed     3220-610     $4,818.65           $0.00         $0.00           $0.00               $4,818.65
         BRENNAN                  Counsel for
                                  Trustee
                                  Expenses
         Two North Riverside
         Plaza
         Suite 1750
         Chicago IL 60606
         LAURIE AND               Special        Allowed     3210-600    $70,000.00    $70,000.00           $0.00           $0.00                   $0.00
         BRENNAN                  Counsel for
                                  Trustee Fees
          Two North Riverside
          Plaza
          Suite 1750
          Chicago IL 60606
                                                                       CLAIM ANALYSISEntered
                                                                                      REPORT 12/13/18 09:17:46                                      Page No:           2
                    Case 15-37840                Doc 152           Filed 12/13/18                                                            Desc Main
                                                                   Document      Page 14 of 26                                                             Exhibit C

Case No.              15-37840                                                                                                                   Trustee Name: David Leibowitz
Case Name:            GENEX CORPORATION                                                                                                                            Date: 11/5/2018
Claims Bar Date:      05/19/2016

 Claim         Creditor Name                Claim         Claim        Uniform         Amount             Amount             Interest            Tax                   Net
  No.:                                      Class         Status         Tran          Allowed              Paid                                                   Remaining
                                                                         Code                                                                                       Balance

          LOIS WEST                     Accountant       Allowed       3420-000               $7.00                $0.00            $0.00              $0.00                  $7.00
                                        for Trustee
                                        Expenses
                                        (Other Firm)
          35 East Wacker Drive
          Suite 690
          Chicago IL 60601
          LOIS WEST                     Accountant       Allowed       3410-000           $2,425.50                $0.00            $0.00              $0.00               $2,425.50
                                        for Trustee
                                        Fees (Other
                                        Firm)
          35 East Wacker Drive
          Suite 690
          Chicago IL 60601
     25   AMALGAMATED                   Pers. Prop.      Allowed       4210-000        $228,011.30         $228,011.30              $0.00              $0.00                  $0.00
          BANK OF CHICAGO               and
                                        Intangibles-
                                        -Consensual
                                        Liens (UCC,
                                        chattel,
                                        PMSI)
          30 N. LaSalle St.
          Chicago IL 60602
Claim Notes:     Bank's claim was filed as fully secured in the amount of $423,632.82; Trustee paid $228,011.30 pursuant to order entered 12/21/2016 (docket
                 #123); balance of claim, in the amount of $195,621.52, was thereafter paid by guarantor, Bharati Belani, who filed claim 37 for the $195,621.52
                 paid to the bank, claiming fully secured status as alleged subrogee. By order dated 06/08/2017 (dkt #137) entered on the Trustee's motion to
                 approve settlement with Belani (dkt #136), claim 37 was allowed as secured in the amount of $25,000 and general unsecured in the amount of
                 $170,621.52, and the Trustee was authorized to pay the secured portion.
     37   BHARATI BELANI               Pers. Prop.       Allowed        4210-000         $25,000.00          $25,000.00             $0.00             $0.00                   $0.00
                                       and
                                       Intangibles-
                                       -Consensual
                                       Liens (UCC,
                                       chattel,
                                       PMSI)
          Mitchell Elliot Jones
          c/o Jones Law Offices
          516 Keeney Street
          Evanston IL 60202
Claim Notes:       Per order dated 6/8/2017 (dkt #137): "Claim 37 is hereby allowed as a secured claim in the amount of $25,000 and as a general unsecured claim
                   in the amount of $170,621.52."
                                                                        CLAIM ANALYSISEntered
                                                                                       REPORT 12/13/18 09:17:46                                       Page No:           3
                    Case 15-37840                Doc 152            Filed 12/13/18                                                             Desc Main
                                                                    Document      Page 15 of 26                                                              Exhibit C

Case No.              15-37840                                                                                                                     Trustee Name: David Leibowitz
Case Name:            GENEX CORPORATION                                                                                                                              Date: 11/5/2018
Claims Bar Date:      05/19/2016

 Claim          Creditor Name               Claim          Claim        Uniform         Amount             Amount              Interest            Tax                   Net
  No.:                                       Class         Status         Tran          Allowed              Paid                                                    Remaining
                                                                          Code                                                                                        Balance

     27   INTERSTATE                    Pers. Prop.     Withdrawn       4220-000               $0.00                $0.00             $0.00              $0.00                  $0.00
          ELECTRONICS                   and
          COMPANY                       Intangibles-
                                        -Nonconsens
                                        ual Liens
                                        (judgements,
                                   storage liens)
         c/o Matthew A. Olins,
         Esq.
         Duane Morris LLP
         190 S. LaSalle St., Suite
         3700
         Chicago IL 60603
Claim Notes: Claim withdrawn on 05/08/2017 (dkt #135)
      2   APPLIED                       Wages            Amended        5300-000               $0.00                $0.00             $0.00              $0.00                  $0.00
          COMMUNICATIONS
          GROUP
           1015 Lunt Ave
           Schaumburg IL 60193
     35   C W OLSON &                   Wages            Allowed        5300-000           $7,633.21                $0.00             $0.00              $0.00               $7,633.21
          COMPANY
           Stein Ray LLP
           222 West Adams Street,
           Suite 1800
           Chicago IL 60606
      7   NATIONAL                      Contribution     Amended        5400-000               $0.00                $0.00             $0.00              $0.00                  $0.00
          ELECTRICAL BENEFIT            s to
          FUNK (NEBF)                   Employee
                                        Benefit Plans
           Angel Losquadro, NEBF
           2400 Research Blvd
           Rockville MD 20850
     7A   NATIONAL                      Contribution     Allowed        5400-000          $22,057.70                $0.00             $0.00              $0.00            $22,057.70
          ELECTRICAL BENEFIT            s to
          FUND (NEBF)                   Employee
                                        Benefit Plans
         Angel Losquadro, NEBF
         2400 Research Blvd Suite
         500
         Rockville MD 20850
Claim Notes: (Claim was originally entered through Clerk's error as Claim 23, but Clerk re-entered it as Claim 7-2 on 08/14/2018, since it amends Claim 7-1.)
     23   NATIONAL                      Contribution     Amended        5400-000               $0.00                $0.00             $0.00              $0.00                  $0.00
          ELECTRICAL BENEFIT            s to
          FUND (NEBF)                   Employee
                                        Benefit Plans
           Angel Losquadro, NEBF
           2400 Research Blvd Suite
           500
           Rockville MD 20850
Claim Notes:       (This claim was originally entered through Clerk's error as Claim 23, but Clerk re-entered it as Claim 7-2 on 08/14/2018, since it amends Claim
                   7-1.)
                                                                  CLAIM ANALYSISEntered
                                                                                 REPORT 12/13/18 09:17:46                     Page No:          4
                   Case 15-37840             Doc 152          Filed 12/13/18                                           Desc Main
                                                              Document      Page 16 of 26                                          Exhibit C

Case No.            15-37840                                                                                             Trustee Name: David Leibowitz
Case Name:          GENEX CORPORATION                                                                                                    Date: 11/5/2018
Claims Bar Date:    05/19/2016

 Claim        Creditor Name             Claim        Claim      Uniform    Amount        Amount          Interest        Tax                   Net
  No.:                                  Class        Status      Tran      Allowed        Paid                                          Remaining
                                                                 Code                                                                     Balance

     28   ELECTRICAL                Contribution    Allowed     5400-000    $76,349.43           $0.00         $0.00           $0.00            $76,349.43
          INSURANCE                 s to
          TRUSTEES                  Employee
                                    Benefit Plans
           Tenney & Bentley, LLC
           111 W. Washington ST.,
           Ste. 1900
           Chicago IL 60602
     10   ILLINOIS                  Claims of       Allowed     5800-000    $17,445.29           $0.00         $0.00           $0.00            $17,445.29
          DEPARTMENT OF             Government
          REVENUE                   al Units
           Bankruptcy Section
           P O Box 64338
           Chicago IL 60664-0338
      1   LIGHTNING                 General         Allowed     7100-000    $20,055.00           $0.00         $0.00           $0.00            $20,055.00
          PROTECTION                Unsecured §
          SYSTEMS, LLC              726(a)(2)
           d/b/a VFC
           c/o Kirk Partridge
           VFC
           90 Cutler Drive
           North Salt Lake UT
           84054
    2-1   APPLIED                   General         Allowed     7100-000    $13,839.00           $0.00         $0.00           $0.00            $13,839.00
          COMMUNICATIONS            Unsecured §
          GROUP                     726(a)(2)
           1015 Lunt Ave
           Schaumburg IL 60193
      3   ACTIVE ELECTRICAL         General         Allowed     7100-000   $503,858.17           $0.00         $0.00           $0.00           $503,858.17
          SUPPLY COMPANY            Unsecured §
                                    726(a)(2)
          C/O James P. Ziegler
          Stone Pogrund & Korey
          LLC
          1 E Wacker Drive Suite
          2610
          Chicago IL 60601
      4   CONSOLIDATED              General         Allowed     7100-000   $309,015.75           $0.00         $0.00           $0.00           $309,015.75
          ELECTRICAL                Unsecured §
          DISTRIBUTORS INC.         726(a)(2)
          C/O James P. Ziegler
          Stone Pogrund & Korey
          LLC
          1 E Wacker Drive Suite
          2610
          Chicago IL 60601
                                                                      CLAIM ANALYSISEntered
                                                                                     REPORT 12/13/18 09:17:46                                    Page No:           5
                   Case 15-37840                Doc 152           Filed 12/13/18                                                          Desc Main
                                                                  Document      Page 17 of 26                                                           Exhibit C

Case No.              15-37840                                                                                                                Trustee Name: David Leibowitz
Case Name:            GENEX CORPORATION                                                                                                                         Date: 11/5/2018
Claims Bar Date:      05/19/2016

 Claim          Creditor Name              Claim         Claim       Uniform         Amount             Amount             Interest           Tax                   Net
  No.:                                     Class         Status        Tran          Allowed             Paid                                                   Remaining
                                                                       Code                                                                                      Balance

      5   ACUITY, A MUTUAL             General         Allowed       7100-000         $17,476.00                $0.00            $0.00              $0.00            $17,476.00
          INSURANCE                    Unsecured §
          COMPANY                      726(a)(2)
           c/o Kohner, Mann &
           Kailas, S.C.
           4650 N. Port Washington
          Road
          Milwaukee WI 53212
      6   HUMANA, INC                  General         Allowed       7100-000           $4,151.85               $0.00            $0.00              $0.00               $4,151.85
                                       Unsecured §
                                       726(a)(2)
         c/o RMS (an IQor
         Company)
         P.O. Box 361345
         Columbus OH 43236
    7B NATIONAL                   General          Allowed        7100-000           $7,423.74                 $0.00            $0.00             $0.00                 $7,423.74
        ELECTRICAL BENEFIT Unsecured §
        FUND (NEBF)               726(a)(2)
         Angel Losquadro, NEBF
         2400 Research Blvd Suite
         500
         Rockville MD 20850
Claim Notes: (Claim was originally entered through Clerk's error as Claim 23, but Clerk re-entered it as Claim 7-2 on 08/14/2018, since it amends Claim 7-1.)
      8   PEAK ELECTRIC, INC.          General         Allowed       7100-000         $23,681.00                $0.00            $0.00              $0.00            $23,681.00
                                       Unsecured §
                                       726(a)(2)
           Attn: William H.
           Hrabak, Jr.
           835 McClintock Drive
           Second Floor
           Burr Ridge IL 60527
      9   PEAK ELECTRIC, INC.          General         Allowed       7100-000         $61,000.00                $0.00            $0.00              $0.00            $61,000.00
                                       Unsecured §
                                       726(a)(2)
          Attn: William H.
          Hrabak, Jr.
          835 McClintock Drive
          Second Floor
          Burr Ridge IL 60527
     11   WIRTZ RENTALS CO.            General         Allowed       7100-000         $14,391.12                $0.00            $0.00              $0.00            $14,391.12
                                       Unsecured §
                                       726(a)(2)
           c/o American Financial
           Management, Inc.
           8755 West Higgins Road,
           Suite 610
           Chicago IL 60631-2751
     12   STEVENSON CRANE              General         Allowed       7100-000           $1,275.00               $0.00            $0.00              $0.00               $1,275.00
          SERVICE, INC.                Unsecured §
                                       726(a)(2)
           216 S. Jefferson Street
           Suite 301
           Chicago IL 60661
                                                                      CLAIM ANALYSISEntered
                                                                                     REPORT 12/13/18 09:17:46                                   Page No:            6
                   Case 15-37840               Doc 152            Filed 12/13/18                                                         Desc Main
                                                                  Document      Page 18 of 26                                                          Exhibit C

Case No.              15-37840                                                                                                               Trustee Name: David Leibowitz
Case Name:            GENEX CORPORATION                                                                                                                      Date: 11/5/2018
Claims Bar Date:      05/19/2016

 Claim         Creditor Name              Claim          Claim       Uniform        Amount             Amount             Interest           Tax                   Net
  No.:                                     Class         Status        Tran         Allowed              Paid                                               Remaining
                                                                       Code                                                                                   Balance

     13   FIRECO, INC                  General         Allowed       7100-000          $3,275.00                $0.00           $0.00              $0.00                $3,275.00
                                       Unsecured §
                                       726(a)(2)
           11316 S. Natoma Ave
           Worth IL 60482
     14   FAAC                         General         Allowed       7100-000          $8,075.50                $0.00           $0.00              $0.00                $8,075.50
          INTERNATIONAL                Unsecured §
          INC.                         726(a)(2)
           3160 Murrell Rd
           Rockledge FL 32955
     15   MADISON STREET               General         Allowed       7100-000         $20,105.70                $0.00           $0.00              $0.00            $20,105.70
          CAPITAL ADVISORS,            Unsecured §
          LLC                          726(a)(2)
           c/o Teller Levit &
           Silvertrust, P.C.
           19 S. LaSalle St. - Suite
           701
           Chicago IL 60603
     16   NAGELS NORTH                 General         Allowed       7100-000         $11,756.89                $0.00           $0.00              $0.00            $11,756.89
          AMERICA, LLC                 Unsecured §
                                       726(a)(2)
         101 Federal Street, Ste
         1900
         Boston MA 02110-1861
    17 NEW UNITED                  General          Allowed       7100-000            $5,952.00               $0.00             $0.00              $0.00                $5,952.00
        INC.ELECT.                 Unsecured §
        CONTRACTOR                 726(a)(2)
         1544 Burgundy Parkway
         Streamwood IL 60107
Claim Notes: Per order at dkt #148: Claim No. 17 is denied secured status and is allowed as a general unsecured claim in the amount of $5,952.
     18   AFFILIATED                   General         Allowed       7100-000         $18,511.00                $0.00           $0.00              $0.00            $18,511.00
          CUSTOMER SERVICE,            Unsecured §
          INC                          726(a)(2)
           1441 Branding Ave Suite
           260
           Downers Grove IL
           60515
     19   PAC VAN, INC.                General         Allowed       7100-000          $6,874.94                $0.00           $0.00              $0.00                $6,874.94
                                       Unsecured §
                                       726(a)(2)
           c/o Rubin & Levin, P.C.
           135 N. Pennsylvania St.,
           Suite 1400
           Indianapolis IN 46204
     21   PHOENIX BUSINESS             General         Allowed       7100-000        $167,425.00                $0.00           $0.00              $0.00           $167,425.00
          SOLUTIONS, LLC               Unsecured §
                                       726(a)(2)
           Attn: P. Hrindak
           12543 S. Laramie
           Alsip IL 60803
                                                                        CLAIM ANALYSISEntered
                                                                                       REPORT 12/13/18 09:17:46                                        Page No:           7
                    Case 15-37840                Doc 152            Filed 12/13/18                                                              Desc Main
                                                                    Document      Page 19 of 26                                                               Exhibit C

Case No.              15-37840                                                                                                                      Trustee Name: David Leibowitz
Case Name:            GENEX CORPORATION                                                                                                                               Date: 11/5/2018
Claims Bar Date:      05/19/2016

 Claim          Creditor Name               Claim          Claim        Uniform         Amount              Amount              Interest            Tax                   Net
  No.:                                       Class         Status         Tran          Allowed               Paid                                                    Remaining
                                                                          Code                                                                                         Balance

     22    COBRA CONCRETE               General           Allowed       7100-000           $6,560.00                 $0.00            $0.00               $0.00               $6,560.00
           CUTTING SERVICES             Unsecured §
           CO                           726(a)(2)
           2416 E. Oakton
           Arlington Heights IL
           60005
    23A    NATIONAL                     General          Amended        7100-000                $0.00                $0.00            $0.00               $0.00                  $0.00
           ELECTRICAL BENEFIT           Unsecured §
           FUND (NEBF)                  726(a)(2)
            Angel Losquadro, NEBF
            2400 Research Blvd Suite
            500
            Rockville MD 20850
Claim Notes:        (This claim was originally entered through Clerk's error as Claim 23, but Clerk re-entered it as Claim 7-2 on 08/14/2018, since it amends Claim
                    7-1.)
     24    UNITED RENTALS                General           Allowed       7100-000           $67,755.35                 $0.00            $0.00             $0.00            $67,755.35
           (NORTH AMERICA ),             Unsecured §
           INC.                          726(a)(2)
            c/o Mark A Kirkorsky
            PC
            PO Box 25287
            Tempe AZ 85285
     26    BURLING BUILDERS,             General           Allowed       7100-000       $1,000,000.00                  $0.00            $0.00             $0.00        $1,000,000.00
           INC.                          Unsecured §
                                         726(a)(2)
            c/o Paul L Ratelle
            333 South Seventh
            Street, Suite 2600
            Minneapolis MN 55402
Claim Notes:    Per order dated 12/21/2016 at docket #124: "Burling Builders, Inc.'s Proof of Claim is approved and established as a valid unsecured claim
                against the Estate of Genex in the principal amount of $1,000,000, which claim shall be paid, if at all, from the proceeds of the Estate of Genex
                in accordance with the priorities afforded to other general unsecured creditors of the Estate of Genex."
   27A INTERSTATE                     General          Withdrawn 7100-000                     $0.00                 $0.00             $0.00             $0.00                    $0.00
        ELECTRONICS                   Unsecured §
        COMPANY                       726(a)(2)
         c/o Matthew A. Olins,
         Esq.
         Duane Morris LLP
         190 S. LaSalle St., Suite
         3700
         Chicago IL 60603
Claim Notes: Claim withdrawn on 05/08/2017 (dkt #135)
    28a    ELECTRICAL                   General           Allowed       7100-000          $15,269.88                 $0.00            $0.00               $0.00            $15,269.88
           INSURANCE                    Unsecured §
           TRUSTEES                     726(a)(2)
            Tenney & Bentley, LLC
            111 W. Washington ST.,
            Ste. 1900
            Chicago IL 60602
                                                                  CLAIM ANALYSISEntered
                                                                                 REPORT 12/13/18 09:17:46                     Page No:          8
                   Case 15-37840            Doc 152           Filed 12/13/18                                           Desc Main
                                                              Document      Page 20 of 26                                          Exhibit C

Case No.             15-37840                                                                                            Trustee Name: David Leibowitz
Case Name:           GENEX CORPORATION                                                                                                   Date: 11/5/2018
Claims Bar Date:     05/19/2016

 Claim        Creditor Name             Claim        Claim      Uniform    Amount        Amount          Interest        Tax                   Net
  No.:                                  Class        Status       Tran     Allowed        Paid                                          Remaining
                                                                  Code                                                                    Balance

     29   QIS, INC                  General         Allowed     7100-000     $5,509.00           $0.00         $0.00           $0.00                $5,509.00
                                    Unsecured §
                                    726(a)(2)
          10938 S. Western Ave
          Chicago IL 60643
     30   WIGHT                     General       Withdrawn     7100-000         $0.00           $0.00         $0.00           $0.00                   $0.00
          CONSTRUCTION              Unsecured §
                                    726(a)(2)
         c/o Ira Bodenstein
         Shaw Fishman Glantz &
         Towbin
         321 N Clark St #800
         Chicago IL 60654
Claim Notes: Claim withdrawn pursuant to global settlement (docket #112)
     31   WIGHT                     General       Withdrawn     7100-000         $0.00           $0.00         $0.00           $0.00                   $0.00
          CONSTRUCTION, INC.        Unsecured §
                                    726(a)(2)
         c/o Ira Bodenstein
         Shaw Fishman Glantz &
         Towbin
         321 N Clark St #800
         Chicago IL 60654
Claim Notes: Claim withdrawn pursuant to global settlement (docket #112)
     32 WIGHT                   General          Withdrawn 7100-000              $0.00           $0.00         $0.00           $0.00                   $0.00
        CONSTRUCTION            Unsecured §
        SERVICES, INC.          726(a)(2)
         c/o Ira Bodenstein
         Shaw Fishman Glantz &
         Towbin
         321 N Clark St #800
         Chicago IL 60654
Claim Notes: Claim withdrawn pursuant to global settlement (docket #112)
     33   WIGHT & COMPANY           General       Withdrawn     7100-000         $0.00           $0.00         $0.00           $0.00                   $0.00
                                    Unsecured §
                                    726(a)(2)
         c/o Ira Bodenstein
         Shaw Fishman Glantz &
         Towbin
         321 N Clark St #800
         Chicago IL 60654
Claim Notes: Claim withdrawn pursuant to global settlement (docket #112)
     34   MALKO                     General         Allowed     7100-000   $179,960.28           $0.00         $0.00           $0.00           $179,960.28
          COMMUNICATIONS            Unsecured §
          SERVICES, LLC             726(a)(2)
           5401 Fargo Ave
           Skokie IL 60077
                                                                      CLAIM ANALYSISEntered
                                                                                     REPORT 12/13/18 09:17:46                                      Page No:            9
                   Case 15-37840                Doc 152           Filed 12/13/18                                                            Desc Main
                                                                  Document      Page 21 of 26                                                             Exhibit C

Case No.             15-37840                                                                                                                   Trustee Name: David Leibowitz
Case Name:           GENEX CORPORATION                                                                                                                            Date: 11/5/2018
Claims Bar Date:     05/19/2016

 Claim         Creditor Name               Claim         Claim        Uniform         Amount             Amount             Interest            Tax                   Net
  No.:                                     Class         Status         Tran          Allowed              Paid                                                   Remaining
                                                                        Code                                                                                       Balance

    35a   C W OLSON &                 General           Allowed       7100-000        $374,526.02                 $0.00            $0.00              $0.00           $374,526.02
          COMPANY                     Unsecured §
                                      726(a)(2)
          Stein Ray LLP
          222 West Adams Street,
          Suite 1800
          Chicago IL 60606
     36   GOLDEN EAGLE                General           Allowed       7100-000           $2,345.00                $0.00            $0.00              $0.00                $2,345.00
          COMMUNITY BANK              Unsecured §
                                      726(a)(2)
          c/o William S. Hackney
          150 North Michigan
          Avenue; Suite 3300
          Chicago IL 60601
    37a   BHARATI BELANI              General           Allowed       7100-000        $170,621.52                 $0.00            $0.00              $0.00           $170,621.52
                                      Unsecured §
                                      726(a)(2)
          Mitchell Elliot Jones
          c/o Jones Law Offices
          516 Keeney Street
          Evanston IL 60202
Claim Notes:      Per order dated 6/8/2017 (dkt #137): "Claim 37 is hereby allowed as a secured claim in the amount of $25,000 and as a general unsecured claim
                  in the amount of $170,621.52."
     20   AMERICAN EXPRESS             Payments to       Allowed       7100-900          $14,214.00               $0.00            $0.00             $0.00             $14,214.00
          BANK, FSB                    Unsecured
                                       Credit Card
                                       Holders
           c/o Becket and Lee LLP
           PO Box 3001
           Malvern PA 19355-0701
    10a   ILLINOIS                     Fines,            Allowed       7300-000           $1,812.80               $0.00            $0.00             $0.00                 $1,812.80
          DEPARTMENT OF                Penalties §
          REVENUE                      726(a)(4)
           Bankruptcy Section
           P O Box 64338
           Chicago IL 60664-0338

                                                                                    $3,555,181.94         $323,011.30              $0.00           $0.00           $3,232,170.64
                                                                  CLAIM ANALYSISEntered
                                                                                 REPORT 12/13/18 09:17:46          Page No:           10
                   Case 15-37840              Doc 152         Filed 12/13/18                                Desc Main
                                                              Document      Page 22 of 26                                Exhibit C

Case No.             15-37840                                                                                     Trustee Name: David Leibowitz
Case Name:           GENEX CORPORATION                                                                                          Date: 11/5/2018
Claims Bar Date:     05/19/2016


        CLAIM CLASS SUMMARY TOTALS

                        Claim Class                 Claim        Amount          Amount       Interest      Tax                 Net
                                                   Amount        Allowed          Paid                                      Remaining
                                                                                                                              Balance


         Accountant for Trustee Expenses             $7.00             $7.00          $0.00       $0.00      $0.00                    $7.00
         (Other Firm)

         Accountant for Trustee Fees (Other      $2,425.50         $2,425.50          $0.00       $0.00      $0.00              $2,425.50
         Firm)

         Attorney for Trustee Expenses           $1,213.71         $1,213.71          $0.00       $0.00      $0.00              $1,213.71
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee     $21,705.00         $5,000.00          $0.00       $0.00      $0.00              $5,000.00
         Firm)

         Claims of Governmental Units           $17,445.29        $17,445.29          $0.00       $0.00      $0.00            $17,445.29

         Clerk of the Court Costs (includes        $700.00           $700.00          $0.00       $0.00      $0.00               $700.00
         adversary and other filing fees)

         Contributions to Employee Benefit      $98,407.13        $98,407.13          $0.00       $0.00      $0.00            $98,407.13
         Plans

         Fines, Penalties § 726(a)(4)            $1,812.80         $1,812.80          $0.00       $0.00      $0.00              $1,812.80

         General Unsecured § 726(a)(2)        $6,965,177.53     $3,040,689.71         $0.00       $0.00      $0.00          $3,040,689.71

         Payments to Unsecured Credit Card      $14,214.00        $14,214.00          $0.00       $0.00      $0.00            $14,214.00
         Holders

         Pers. Prop. and Intangibles-          $448,632.82       $253,011.30    $253,011.30       $0.00      $0.00                    $0.00
         -Consensual Liens (UCC, chattel,
         PMSI)

         Pers. Prop. and Intangibles-           $61,609.19             $0.00          $0.00       $0.00      $0.00                    $0.00
         -Nonconsensual Liens (judgements,
         storage liens)

         Special Counsel for Trustee             $4,818.65         $4,818.65          $0.00       $0.00      $0.00              $4,818.65
         Expenses

         Special Counsel for Trustee Fees       $93,333.33        $70,000.00     $70,000.00       $0.00      $0.00                    $0.00

         Trustee Compensation                   $37,524.52        $37,524.52          $0.00       $0.00      $0.00            $37,524.52

         Trustee Expenses                          $279.12           $279.12          $0.00       $0.00      $0.00               $279.12

         Wages                                  $21,472.21         $7,633.21          $0.00       $0.00      $0.00              $7,633.21
 Case 15-37840            Doc 152     Filed 12/13/18 Entered 12/13/18 09:17:46                   Desc Main
                                      Document      Page 23 of 26


                                                                                                Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           15-37840
Case Name:          GENEX CORPORATION
Trustee Name:       David P. Leibowitz

                                                                Balance on hand:                    $76,692.45


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                    Claim Asserted             Allowed         Interim              Proposed
                                                                Amount of     Payments to              Amount
                                                                   Claim            Date
          25 Amalgamated Bank of          $423,632.82       $228,011.30        $228,011.30                  $0.00
             Chicago
          27 Interstate Electronics        $61,609.19                $0.00             $0.00                $0.00
             Company
          37 BHARATI BELANI                $25,000.00           $25,000.00         $25,000.00               $0.00


                                          Total to be paid to secured creditors:                         $0.00
                                                           Remaining balance:                       $76,692.45

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total        Interim              Proposed
                                                                Requested     Payments to             Payment
                                                                                    Date
David P. Leibowitz, Trustee Fees                                $37,524.52             $0.00         $37,524.52
David P. Leibowitz, Trustee Expenses                              $279.12              $0.00            $279.12
Lakelaw, Attorney for Trustee Fees                               $5,000.00             $0.00          $5,000.00
Lakelaw, Attorney for Trustee Expenses                           $1,213.71             $0.00          $1,213.71
Lois West, Accountant for Trustee Fees                           $2,425.50             $0.00          $2,425.50
Lois West, Accountant for Trustee Expenses                           $7.00             $0.00                $7.00
Office of the Clerk United States Bankruptcy Court,               $700.00              $0.00            $700.00
Clerk of the Court Costs
Other: Laurie & Brennan LLP, Special Counsel for                $70,000.00         $45,000.00               $0.00
Trustee Fees
Other: Laurie and Brennan, Special Counsel for                  $70,000.00         $25,000.00               $0.00
Trustee Fees
Other: Laurie and Brennan, Special Counsel for                   $4,818.65             $0.00          $4,818.65
Trustee Expenses




UST Form 101-7-TFR (5/1/2011)
 Case 15-37840            Doc 152      Filed 12/13/18 Entered 12/13/18 09:17:46               Desc Main
                                       Document      Page 24 of 26



                          Total to be paid for chapter 7 administrative expenses:               $51,968.50
                                                             Remaining balance:                 $24,723.95

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                    $0.00
                                                             Remaining balance:                 $24,723.95

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $123,485.63 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                          Allowed Amt.           Interim         Proposed
                                                                 of Claim       Payments to        Payment
                                                                                      Date
         7A National Electrical Benefit Fund                   $22,057.70             $0.00        $3,830.84
            (NEBF)
          10 Illinois Department of Revenue                    $17,445.29             $0.00            $0.00
          28 Electrical Insurance Trustees                     $76,349.43             $0.00      $13,259.90
          35 C W Olson & Company                                 $7,633.21            $0.00        $7,633.21


                                              Total to be paid to priority claims:              $24,723.95
                                                             Remaining balance:                      $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $3,054,903.71 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                          Allowed Amt.           Interim         Proposed
                                                                 of Claim       Payments to         Amount
                                                                                      Date
           1 Lightning Protection Systems, LLC                 $20,055.00             $0.00            $0.00
         2-1 Applied Communications Group                      $13,839.00             $0.00            $0.00
           3 Active Electrical Supply Company                 $503,858.17             $0.00            $0.00
           4 Consolidated Electrical Distributors Inc.        $309,015.75             $0.00            $0.00


UST Form 101-7-TFR (5/1/2011)
 Case 15-37840            Doc 152         Filed 12/13/18 Entered 12/13/18 09:17:46             Desc Main
                                          Document      Page 25 of 26


           5 Acuity, A Mutual Insurance Company                   $17,476.00           $0.00            $0.00
           6 Humana, Inc                                           $4,151.85           $0.00            $0.00
         7B National Electrical Benefit Fund                       $7,423.74           $0.00            $0.00
            (NEBF)
           8 Peak Electric, Inc.                                  $23,681.00           $0.00            $0.00
           9 Peak Electric, Inc.                                  $61,000.00           $0.00            $0.00
          11 Wirtz Rentals Co.                                    $14,391.12           $0.00            $0.00
          12 Stevenson Crane Service, Inc.                         $1,275.00           $0.00            $0.00
          13 Fireco, Inc                                           $3,275.00           $0.00            $0.00
          14 FAAC International Inc.                               $8,075.50           $0.00            $0.00
          15 Madison Street Capital Advisors, LLC                 $20,105.70           $0.00            $0.00
          16 Nagels North America, LLC                            $11,756.89           $0.00            $0.00
          17 New United Inc.Elect. Contractor                      $5,952.00           $0.00            $0.00
          18 Affiliated Customer Service, Inc                     $18,511.00           $0.00            $0.00
          19 Pac Van, Inc.                                         $6,874.94           $0.00            $0.00
          20 American Express Bank, FSB                           $14,214.00           $0.00            $0.00
          21 Phoenix Business Solutions, LLC                     $167,425.00           $0.00            $0.00
          22 Cobra Concrete Cutting Services Co                    $6,560.00           $0.00            $0.00
        23A National Electrical Benefit Fund                            $0.00          $0.00            $0.00
            (NEBF)
          24 United Rentals (North America ), Inc.                $67,755.35           $0.00            $0.00
          26 Burling Builders, Inc.                            $1,000,000.00           $0.00            $0.00
        28a Electrical Insurance Trustees                         $15,269.88           $0.00            $0.00
          29 QIS, INC                                              $5,509.00           $0.00            $0.00
          34 Malko Communications Services, LLC                  $179,960.28           $0.00            $0.00
        35a C W Olson & Company                                  $374,526.02           $0.00            $0.00
          36 Golden Eagle Community Bank                           $2,345.00           $0.00            $0.00
        37a BHARATI BELANI                                       $170,621.52           $0.00            $0.00


                                Total to be paid to timely general unsecured claims:                  $0.00
                                                                Remaining balance:                    $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE




UST Form 101-7-TFR (5/1/2011)
 Case 15-37840            Doc 152      Filed 12/13/18 Entered 12/13/18 09:17:46               Desc Main
                                       Document      Page 26 of 26



                       Total to be paid to tardily filed general unsecured claims:                  $0.00
                                                              Remaining balance:                    $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $1,812.80 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows:

Claim No. Claimant                                          Allowed Amt.           Interim       Proposed
                                                                 of Claim       Payments to       Amount
                                                                                      Date
        10a Illinois Department of Revenue                       $1,812.80            $0.00             $0.00


                                        Total to be paid for subordinated claims:                   $0.00
                                                              Remaining balance:                    $0.00




UST Form 101-7-TFR (5/1/2011)
